PER CURIAM.
Appellant Gilbert Davis was convicted of trafficking in and possession of cocaine as the result of a single drug transaction involving a single, undivided quantity of cocaine. Accordingly, the judgment and sentence for possession of cocaine should be set aside. Carawan v. State, 515 So.2d 161 (Fla.1987); Etlinger v. State, 538 So.2d 1354 (Fla. 2d DCA 1989); Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988). The judgment and sentence for trafficking is affirmed.
Affirmed in part, reversed in part, and remanded with instructions.
LEHAN, A.C.J., and PARKER and PATTERSON, JJ., concur.